Terral, J.,
delivered tbe opinion.
Appellee, Myer, sued tbe Griffin Lumber Company on a promissory note for tbe payment of $289.12, of date March 14, 1900. On tbe trial of tbe case in tbe circuit court Myer offered tbe note in evidence, and its admission in evidence was opposed because it bad no United States internal revenue stamp attached to it. Tbe objection was overruled, and tbe note admitted in evidence, which admission of tbe note in evidence is tbe only complaint here made. Many state courts have held that congress, in declaring that unstamped instruments should not be admitted in evidence, did not intend to include state courts in such prohibition; and many others have expressed grave doubts whether congress, even if it so intended, could enact rules of evidence for state courts. It is not questioned but that tbe federal congress may levy and collect taxes at its sovereign pleasure, and enforce their collection with tbe utmost rigidity; but it is not within its power to prescribe rules for tbe administration of justice in tbe state courts. Tbe manner of tbe proof, and tbe effect thereof, in all tbe courts of tbe several states of tbe Union, of tbe public acts, records, and judicial proceedings of each state, is, by sec. 1, art. 4, of tbe constitution, expressly confided to congress, and this grant of power excludes tbe idea of such authority being vested in congress in other cases. In Davis v. Richardson, 45 Miss., 499 (7 Am. Rep., 732), Justice Simrall said: “It [congress] cannot make a deed or a promissory note that. Avbicll it is not by *437the local law. Nor can it snperadd formalities and terms not demanded by the local law. To hold to the affirmative would be to conduct to the result that congress may repeal or amend state laws pertaining to subjects purely local and domestic.” We refer further to Knox v. Rossi, 25 Nev., 96 (57 Pac., 179), and the recent learned and exhaustive note in Ash, Annot. Int. Rev. Laws, 380, et seq., and 48 L. R. A., 305-320. Until it shall be decided otherwise by the supreme court of the United States, we adhere to Davis v. Richardson.

Affirmed.